Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



	



DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
 
Status of the Claims
Claims 1,15,18 are amended
Claims 1-9,12-16,18-19 are pending

Response to Applicant Remarks
Applicant’s well-articulated remarks have been considered but are unpersuasive for the reasons below.  

The process described, although reciting the use of a computer, could also be performed by a human interaction between a prospective homebuyer and a home financing professional.  A human professional could for example obtain the financial position of the buyer and ascertain the buyer’s feelings towards monthly payments, mortgage plans, mortgage duration, etc.  As is notorious in the art, mortgages may come in many different varieties and rates, and each could entail a different formula to calculate the PMHP.  The professional could present different PMHP outcomes based on the different formulas/calculations.  If the lowest calculated PMHP is acceptable to the financial position and needs of the buyer, the professional could then elicit more information from the buyer to continue on further steps in the complex process of buying a home.   Although Applicant frames the invention as an improvement to the online process of calculating home affordability, the basic premise of calculating home affordability is itself an abstract idea capable of being done by humans.  The examiner does not dispute that a more accurate/efficient process can broadly result in less processing done by the computer.  However, the improvement posited by Applicant is not a technological one.  The improvement in accuracy/efficiency benefits humans and computers in the same way.  A financial professional would necessarily need to establish that a buyer is financially capable of home ownership before continuing on to further steps.  If those most basic steps are inaccurate, the financial professional 
iii. Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential);)  (See also MPEP 2106.04a2 III C, “Claims can recite a mental process even if they are claimed as being performed on a computer… An example of a case in which a computer was used as a tool to perform a mental process is Mortgage Grader, 811 F.3d. at 1324, 117 USPQ2d at 1699. The patentee in Mortgage Grader claimed a computer-implemented system for enabling borrowers to anonymously shop for loan packages offered by a plurality of lenders, comprising a database that stores loan package data from the lenders, and a computer system providing an interface and a grading module. The interface prompts a borrower to enter personal information, which the grading module uses to calculate the borrower’s credit grading, and allows the borrower to identify and compare loan packages in the database using the credit grading. 811 F.3d. at 1318, 117 USPQ2d at 1695.)  Although Applicant asserts there is an improvement to the computer, the assertion is neither quantifiable nor supported by evidence.  Further, the argued improvement, “prevents the system from toggling back and forth between screens which puts a strain on the processor and memory”, is not supported by Applicant’s current amendment.   Applicant’s amendment is supported by Applicant’s specification para 0103, “The affordability panel 302 can be displayed at any time and via any module. For example, the affordability panel 302 can be displayed upon a user actuating the finish profile tab 250 and/or the finish budget tab 444 (see FIG. 
Further, Applicant argues that the invention is a patent eligible improvement to computer interfaces.  (Applicant’s 5/3/21 remarks, p.12).  The examiner respectfully disagrees.
The examiner notes that Applicant’s claims do not recite limitations specific to user interface elements.  Rather, Applicant’s claims generally recite collecting and processing data and do not appear to recite a specific improvement to a particular user interface.  Accordingly, this argument is not commensurate with the scope of the claims.
Applicant also argues that the invention is a practical application of an abstract idea, under Step 2A prong 2.  (Applicant’s 5/3/21 remarks, pp.16-17, “ This requires the system components to be programmed with algorithmic functions so as to receive/transmit certain data an act upon each other in specific ways. Operational constrains (algorithmic functions) on processing components are no different from functional constraints (structural features) on mechanical components.  Also noted above, requesting additional user data when the lowest PMHP value is calculated to be below a predetermine value prevents a user from advancing to another module so as to allow the system to determine an adequate PMHP before advancing. This is a practical application in and of itself by preventing a user and the system from continuing to carry out the process unless there is adequate information for doing so, saving time and computational resources as well as ensuring an accurate output is generated.”)  The examiner respectfully disagrees.

Applicant also argues that the invention is eligible under Step 2B because taken as a whole the invention is not conventional.  (Applicant’s 5/3/21 remarks, p.17)  The examiner respectfully disagrees.
The examiner notes that at most, Applicant’s invention recites a first computer (client), second computer (server) and third computer (storage or database).  (See e.g., Applicant’s claim 15)  The examiner does not concur that such an architecture represents an unusual combination as the elements are conventional.  (MPEP 2106.05d, Receiving or transmitting data over a network, Electronic recordkeeping are well understood).  Similarly, employing this architecture to implement the claimed abstract idea is not understood to create a combination of elements that confers eligibility.  
Applicant’s amendments are addressed by the newly cited art.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The examiner notes that one grouping of potentially patent ineligible abstract ideas are "methods of organizing human activity", which may entail fundamental economic activities. The examiner understands Applicant's invention related to consummating  a home purchasing transaction as a fundamental economic practice. Alternatively, the invention could be described as a mental process - concepts performed in the human mind (including an observation, evaluation, judgment, opinion). The examiner respectfully asserts that the claimed concept of determining whether a purchase is affordable is akin to a process that a human might undertake. Accordingly, the claim recites an abstract idea.


Claims 1-9,12-16,18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   Regarding independent claims 1,15,18 the claimed invention is directed to an abstract idea without significantly more. The claims are directed to determining home affordability  which is a mental process. Other than reciting generic computing devices nothing in the claims precludes the steps from being performed mentally.  But for the computing devices the limitations on receive, transmit, receive user and resource data, calculate phmp, request additional data is a process that under its broadest reasonable interpretation could be performed by mentally but for the recitation of generic computer elements.  The limitations of receive, transmit, display data are considered by the examiner to be extra solution activity.  Applicant has not communicating and displaying data.  The 

 The judicial exception is not integrated into a practical application. The computers are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The additional element(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computer environment is not a practical application of the abstract idea and does not take the claim out of the mental process or method of organizing human activity grouping. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, the additional computing element amounts to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Also, the additional elements of transmitting, receiving, displaying were considered by the examiner to be extra solution activity above.  Applicant has not invented storing, inputting and displaying data.  The addition of insignificant activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (see MPEP 2106.05 g).  Collecting, analyzing and displaying information, and receiving and 

The dependent claims recite the abstract idea of the independent claims. The subject matter of claims 2 (request income data), 3 (request income/tax data), 4 (save home search), 5 (contact an agent), 6/16/19 (see claims 2/3/4/5), 7 (home reporting), 8 (home listing, price, loan rate data), 9 (determine loan rate),  12 (assess and display affordability), 13 (display affordability parameter), 14 (affordability parameter) appear to add additional steps to the abstract idea, implemented by generic computers.   These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but have no impact on statutory subject matter eligibility.

Therefore the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1,2,5,15,18 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 8433650 B1) in view of Kost 20150332355 A1 in view of Drissi 6728689

Regarding Claim 1, Thomas discloses
a first computer device in operative communication with and at least one second computer device to form a system; and,
an affordability module programmed to cause the first computer device and the at least one second computer device to receive, transmit, and display user data and resource data, user data comprising data entered into the system via the first computer device, resource data comprising data acquisitioned from the at least one second computer device, wherein:
the affordability module causes the system to acquisition resource data based on user data;
Thomas is directed to a distributed automated home sale system.   (Thomas, abstract; fig.1a).  “In some preferred embodiments, some advantages that may be achieved, if desired, (such as, e.g., with a comprehensive computer system for the entire home sale, mortgage loan origination and settlement process according to some embodiments described herein) can include, among other things, for example one or more of the following and/or other advantages: 1. generate complete, accurate pricing and ownership costs of purchasing and owing a property at the beginning of the home buying process, or at other times; 2. automatically filter for homes, loans and other costs a purchaser can afford;”   (Thomas, col.8, lns.25-67)

the affordability module calculates a … potential monthly home payment (PMHP) …. based on the user data and the resource data…; and,

“for example, process calculates monthly debt service PI=loan amount (LA).times.debt service constant (DSC) (See FIGS. 1t-1u); 
 for example, process calculates housing payment HP=PI+TI+HOA+MI, where housing payment (HP)=monthly debt service (PI)+taxes & insurance (TI),+homeowner association assessment (HOA)+mortgage insurance premium (MI) (if applicable) (See FIGS. 1t-1u);” (Thomas, col. 47- 48

Thomas does not explicitly disclose
the affordability module causes the first computer device to request additional user data when the … PMHP value is below a predetermined value, the user data obligation Information, living expense information, job expense information, and savings and retirement information.

However, the limitation is obvious in view of Kost.  Kost is directed to a system for generating estimates for assets.  (Kost, abstract).   Kost discloses that it is known when an estimate is made that does not meet a threshold, additional information may be requested.  (Kost, para 0042, “Value threshold database 162 can comprise a database or other memory for storing predefined value thresholds for triggering the use of particular data acquisition modes. For example, if an asset estimate is predicted to have a value lower than a first minimum value threshold, such as when the asset estimate is for a lower value property damage claim, data acquisition mode selection module 152 may select a data acquisition mode providing little or no additional guidance, such as a data acquisition mode in which data is acquired by requesting that a user continue to fill in blanks or complete responses to additional questions of input request 60. By way of contrast, if an asset estimate is predicted to have a value higher than the first minimum value threshold, such as for higher property damage claim, data acquisition mode selection module 152 may select a data acquisition mode providing a higher level of guidance, direction or control, such as a data acquisition mode which offers live or real-time guidance or collaboration with a remote guide person or a mode in which additional information is gathered through image capture.”).  The examiner notes that Thomas provides an estimate based upon user income/liability parameters.  (Thomas, fig. 12c,12b).  Accordingly, if the estimate of Thomas was not satisfactory (under threshold) and some income data were incomplete, an obvious modification would be to request missing data.    It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Thomas with the threshold of Kost with the motivation of improving estimates.  Id.




wherein the PMHP is calculated by a plurality of PMHP formulas.
lowest
However, the limitation is obvious in view of Drissi.  Drissi is directed to a classification system.  (Drissi, abstract).  Drissi discloses that multiple algorithms may be used do make a determination, and the one with the best score may be selected.  (Drissi, col.10,ln.63-col.11,ln.7, “As previously indicated, the two models 1015-1, 1015-2 that are generated by the self-adaptive learning algorithms 900-1 and 900-2 are evaluated by the model selection process 1300, shown in FIG. 13, to select a final model 1060. As shown in FIG. 13, the model selection process 1300 evaluates the two models 1015-1, 1015-2 generated by the self-adaptive learning algorithms 900-1 and 900-2, and the corresponding confidence scores, during step 1310 and selects the model with the highest confidence score as the best model 1060. “)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Thomas with the algorithms of Drissi with the motivation of maximizing performance.  Id.



Regarding Claim 2, Thomas, Kost and Drissi disclose  the tool of claim 1.  
further comprising a home profile module, the home profile module programmed to cause the first computer device to request the user data, the user data comprising a user’s income.
(Thomas, fig.12b, buyer’s income)

Regarding Claim 5, 
further comprising an agent contact module, the agent contact module programmed to cause the first computer device to request the user data, the user data comprising comments related to contacting an agent.
“In some embodiments, the real estate agent or sales person can send and receive detailed information between the seller and buyer, lender and/or settlement company, enter and search for information on homes for sale from a property database 50, 75, 85, create a listing agreement, a contract of sale and other sale documents and share with others, search for, select a mortgage loan quote 265, apply for and completely arrange for mortgage financing 270, 275 for the buyer, and/or order and receive services from third-party service providers. “  (Thomas, summary)

Regarding Claims 15, 18 
See prior art rejection of claim 1



Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Kost in view of Drissi in further view of Young US20060271463A1

Regarding Claim 3, Thomas, Kost and Drissi disclose  the tool of claim 1.  

further comprising a builder budget module, the builder budget module programmed to cause the first computer device to request the user data, the user data comprising a user’s income
(Thomas, fig.12b, buyer’s income)


…and payroll taxes.
Young is directed to a financial planning system.  (Young, abstract).  Young discloses obtaining income and income tax information in order to calculate a budget.  “The disclosed program actually computes for the client, what their monthly expenses are by working backwards from gross income. The program takes gross income, subtracts income taxes, subtracts all money put into savings programs, and whatever is left is what the client spends in a given year or month. It further itemizes and subtracts the monthly payments for debt service since these items will be fully amortized or paid off at some point in the future and should not be included in baseline living expenses that will continue through a person's lifetime.”  (Young, para 0008).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Thomas with the income information of Young with the motivation of planning a budget.  Id.



Claims 4,7,8,9 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Kost in view of Drissi in further view of Vidali US20040143450A1

Regarding Claim 4, Thomas, Kost and Drissi disclose  the tool of claim 1.  
further comprising a home search module, the home search module programmed to cause the first computer device to request the user data, the user data comprising a home selected to be saved to a saved-home catalog.
Vidali is directed to a home search tool.  (Vidali, abstract).  Vidali discloses bookmarking properties of interest.  (Vidali, para 0090-92).  It would have been obvious to one of ordinary skill in the 



Regarding Claim 7, Thomas, Kost, Drissi and Vidali disclose the tool of claim 4.  
further comprising a report comprising at least one home within the saved-home catalog.
(Thomas, fig.13)

Regarding Claim 8, Thomas, Kost, Drissi and Vidali disclose the tool of claim 4.  
wherein the resource data comprises a current home listing, a current home sale price, and a current loan rate.  
(Thomas, fig.13).  “In some preferred embodiments, some advantages that may be achieved, if desired, (such as, e.g., with a comprehensive computer system for the entire home sale, mortgage loan origination and settlement process according to some embodiments described herein) can include, among other things, for example one or more of the following and/or other advantages: 1. generate complete, accurate pricing and ownership costs of purchasing and owing a property at the beginning of the home buying process, or at other times; 2. automatically filter for homes, loans and other costs a purchaser can afford; 3. generate competitive pricing including quotes or bids from multiple lenders, service providers or other sources;”  (Thomas, background)

Regarding Claim 9, Thomas, Kost, Drissi and Vidali disclose the tool of claim 8.  
wherein the current loan rate is determined for each home.
.

Claims 6,16,19 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Kost in view of Drissi in view of Vidali in further view of Young US20060271463A1 

Regarding Claim 6, Thomas, Kost and Drissi disclose the tool of claim 1.  
further comprising:
a home profile module, the home profile module programmed to cause the first computer device to request the user data, the user data comprising a user’s income;
a builder budget module, the builder budget module programmed to cause the first computer device to request the user data, the user data comprising a user’s income and payroll taxes;
a home search module, the home search module programmed to cause the first computer device to request the user data, the user data comprising a home selected to be saved to a saved-home catalog; and
an agent contact module, the agent contact module programmed to cause the first computer device to request the user data, the user data comprising comments related to contacting an agent.

See prior art rejections of claims 1,2,3,4,5

Regarding Claim 16, Thomas, Kost and Drissi disclose the tool of claim 15.  
See prior art rejection of claim 6.

Regarding Claim 19, Thomas, Kost and Drissi disclose  the method of claim 18.  
See prior art rejection of claim 6.




Claims 12,13 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Kost in view of Drissi in view of Vidali in view of Schwab, “How to Figure Out What Your Monthly Payment Will Be on a House”, 11/2016, https://www.redfin.com/blog/how-to-figure-out-what-your-monthly-payment-will-be-on-a-house/

Regarding Claim 12, Thomas, Kost, Drissi and Vidali disclose the tool of claim 4.  

Thomas does not explicitly disclose
the affordability module is further programmed to generate an affordability assessment, the affordability assessment comprising at least one affordability parameter;
the affordability module is further programmed to cause the second computer device to transmit home data to the first computer device; and,
the home search module is further programmed to cause the first computer device to display the home data.
Schwab is an article discussing online home affordability calculators.  (Schwab, p.1).  Schwab discloses calculators may present affordability in terms of a monthly cost.  (Schwab, p.2). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Thomas with the affordability calculation of Schwab with the motivation of conforming to a budget.  Id.

Regarding Claim 13, Thomas, Kost, Drissi, Vidali and Schwab disclose the tool of claim 12.  
wherein the affordability module is further programmed to indicate how the home displayed compares to the at least one affordability parameter.
See prior art rejection of claim 12.

Regarding Claim 14, Thomas, Kost, Drissi, Vidali and Schwab disclose the tool of claim 13.  
wherein the at least one affordability parameter comprises at least one of PMPH, Estimated Monthly Home Payment (EMHP), Estimated Total Home Expenses (ETHE), and Maximum Total Monthly Home Expenses (MTMHE).
See prior art rejection of claim 12.



Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985.  The examiner can normally be reached on Monday-Friday 8am -5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLEN C CHEIN/Primary Examiner, Art Unit 3687